Name: Commission Implementing Regulation (EU) 2016/1958 of 4 November 2016 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: tariff policy;  electronics and electrical engineering
 Date Published: nan

 9.11.2016 EN Official Journal of the European Union L 301/9 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1958 of 4 November 2016 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (1), and in particular Article 57(4) and Article 58(2) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Council Regulation (EEC) No 2658/87 (2), it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information issued in respect of the goods concerned by this Regulation which does not conform to this Regulation may, for a certain period, continue to be invoked by the holder in accordance with Article 34(9) of Regulation (EU) No 952/2013. That period should be set at 3 months. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information which does not conform to this Regulation may continue to be invoked in accordance with Article 34(9) of Regulation (EU) No 952/2013 for a period of 3 months from the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 November 2016. For the Commission, On behalf of the President, Stephen QUEST Director-General for Taxation and Customs Union (1) OJ L 269, 10.10.2013, p. 1. (2) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) An article consisting of 27 sockets in a housing (a so-called power distribution unit) with dimensions of approximately 5 Ã  8 Ã  173 cm. The housing is fitted with an electrical cable of a length of approximately 3 m, and a plug for connection to an electrical power mains socket. It is presented to be used for supplying electricity of 230 V to various rack-mounted components in a cabinet. The article is mounted in a vertical position in standard network enclosures. The article also logs and transmits internal data (such as electricity, voltage, output and usage) and alarm messages (if values go above or below certain thresholds) via the included communication card. See image (*). 8537 10 99 Classification is determined by general rules 1 and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 8537 , 8537 10 and 8537 10 99 . Classification under heading 8544 as a cable fitted with connectors is excluded, since the article is designed to function as an apparatus for the distribution of electricity. As the article consists of several sockets, a cable and a device to communicate, it is to be classified under CN code 8537 10 99 as other boards, panels, consoles, desks, cabinets and other bases, equipped with two or more apparatus of heading 8535 or 8536 for the distribution of electricity. (*) The image is purely for information.